IE:                   GENERAL




Honorable John W. Warner           Opinion No. M-654
County Attorney
Gray County                        Re:   Whether a county is required
P. O.'BOX 635                            to furnish office space for
Pampa, Texas                             the Home Demonstration Agent
                                         and the County Farm Agent.
Dear Mr. Warner:
          Your request for an opinion asks whether r3rayCounty
Is required to furnish office space for the Home Demonstration
Agent and the County Farm Agent.
          We have not been cited to any statute nor have we
found any statute which requires the county commissioners court
to furnish office space for the above named agents. The statutes
which control the answer to your question are Article 164, Vernon's
Civil Statutes, and Section 1 of Article 2372e-2, Vernon's Civil
Statutes. Article 164 provides:
          "The Commissioner's Court of any county of
     this State Is authorized to establish and con-
     duct co-operative demonstration work in agrlcul-
     ture and home economics In co-operation with the
     Agricultural and Mechanical College of Texas,
     upon such terms and conditions as may be agreed
     upon by the Commissioners' Court and the agents
     of the Aaricultural and Mechanical College of
     Texas; and may employ such means, and may ap-
      roprlate and expend such sums of money as ma
     !; ;;;;s;ary to effectively establish and carzy
              emonstratlon work In Agriculture and
     Home Economics in their respective counties."
     (Emphasis added.)
            Section 1 of Article 2372e-2, Vernon's Civil Statutes,
provides:
          "The County Commissioners Courts and the
     City Commission of any incorporated town or

                               -3133-
                                                         .   .




Hon. John W. Warner, page 2     (M-654)


    city of this State are hereby authorized to
    lease, rent, or nrovide office space for the
    purpose of aiding and co-operating with the
    agencies of the State and Federal Governments
    engaged in the administration of relief to the
    unemployed or needy people of the State of Texas,
    and to pay the regular monthly utility bills
    for such offices. such as llahts,      and water;




     the County’s O&era1 Fund by warrants as In
     the payment of such other’obligatlons of the
     county.” (Emphasis added,)
          In construing the provisions of Article 2372e-2, this’
office concluded In Attorney General's Opinion O-1928 (1940) that:
          “It Is our opinion that such article fully
     authorizes the commissioners’ court to make the
     expenditures inquired about, if a majority of
     the membership thereof has concluded the neces-
     sity therefor, even though the office space so
     furnished, miaht result in benefits to be derived
     to the needy of adjoining counties.’ (Emphasis
     added.)
           Furthermore, this office concluded In Attorney Qeneral's
Opinion V-1272 (1951) that the question of "necessity" of expen-
diture of county funds for the purpose of providing telephone
service, office supplies and equipment and long distance tele-
phone tolls for offices of the County Agricultural Agent and the
County Home Demonstration Agent was left to the discretion of the
commissioners court. We quote the following from Attorney Gen-
era1 ‘s Opinion V-1272 (1951):
          “This office has held that Article 164 pro-
     vides authority for the expenditure of county
     funds for the erection of a building to house
     the County Agricultural Agent and the Home
     Demonstration Agent. Att'y. Gen.Op. 0-251.6
     (1940). We have also held that the same
     statute authorizes the expenditure of county

                              -3134-
  .    .




Hon. John W. Warner, Page 3               (M-654)


      funds for the purchase of kitchen equipment
      to be used by the-home demonstration agent.
      Att'y Gen. Op. O-b20 (1939). In view of the
      foregoing, It Is our opinion that authority
      exists for the payment of telephone service,
      office supplies and equipment, and long dis-
      tance tolls for the offices of the County Ag-
      ricultural Agent and the County Home Demon-
      stration Agent. However, the expenditure of
      County funds for such purpose and the necessity
      therefor is left to the discretion of the Corn-,
      mlsslonersQ It;aur%
                        7~7Z~L?I.~
                                 ?7~un%-y.ti%'~-y
                                                %=I.
      Op. O-b20 (1939)." (Emphasis added.)
             In view of the foregoing we conclude that whether
office space is furnished by the county for the Home Demonstration
Agent and the County Farm Agent is left to the discretion of the
commissioners    court. Therefore, in answer to your question you
are advised that the commissioners court is authorized, but not
required, to furnish office space for the Home Demonstration
Agent and the County Farm Agent. This opinion assumes that Gray
County has not entered into outstanding contractual obligations
pursuant to the above quoted statutes, whereby Gray County has
agreed to furnish office space for such agents.
                      SUMMARY
           The Legislature has left to the commissioners
      court to determine whether office space should be
      furnished by the county for the Home Demonstration
      Agent and the County Farm Agent. In the absence of
      outstanding contractual obligations the commissioners
      court is not required to furnish office space for
      such agencies, but the commissioners court Is au-
      thorized to furnish such office space under the pro-
      visions of Article 164 and Article 2372e-2, Vernon's
      Civil Statutes.
                              Vef(truly    young,




Prepared by John Reeves
Assistant Attorney General

                                -3135-
Hon. John W. Warner, page 4     (M-654)


APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Glenn Brown
W. 0. Shultz
Gordon Cass
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                              -3136-